Citation Nr: 1135445	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus.

2.  Whether new and material evidence sufficient to reopen a claim for service connection for osteoarthritis of the wrists and hands has been received. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2009, and a transcript of that hearing has been associated with the claims file.

In August 2009, the Board remanded these two issues for further development.  As discussed below, the Board finds that the evidence of record now warrants service connection for erectile dysfunction, based on aggravation by the service-connected diabetes mellitus.  Therefore, no additional remand or development is necessary in this regard.  Further, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remaining remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the weight of the medical evidence establishes that his erectile dysfunction was aggravated by the service-connected diabetes mellitus.

2.  The service connection claim for osteoarthritis of the wrists and hands was initially denied in a January 2003 rating decision, which the Veteran disputed, and a Statement of the Case was issued in June 2003, but the Veteran did not further appeal after being notified of the denial and his appellate rights.

3.  Evidence received since the previous denial is cumulative or redundant of the evidence of record at the time of the prior decision, and it does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, based on aggravation by the service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Since the last final denial in 2003, new and material evidence has not been received sufficient to reopen the previously denied service connection claim for osteoarthritis of the wrists and hands.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2002 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for erectile dysfunction

As the Board's decision herein to grant service connection for erectile dysfunction, based on aggravation by the service-connected diabetes mellitus, constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disease or injury.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is warranted for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2010).  However, while the stated intent of this change was to implement the requirements set forth in Allen, the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Here, the Veteran's claim was received in September 2006, prior to the effective date of the amendment.  Therefore, the Board will apply the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, as such version is more favorable to the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran has been afforded several VA examinations concerning his diabetes mellitus and erectile dysfunction.  In December 2006, the examiner noted that the Veteran was diagnosed with adult onset diabetes earlier that same year.  The Veteran also reported having erectile dysfunction since 2003, when he started taking blood pressure medications.  He stated that he initially had partial erections and was given Viagra, but had no erections at all at the time of the examination.  The examiner opined that the Veteran's impotence, or erectile dysfunction, is as likely as not "multifactorial in etiology."

At a January 2009 VA examination, the Veteran reported being diagnosed with diabetes in 2006, as well as hypertension and erectile dysfunction since 2001.  As such, this examiner opined that the erectile dysfunction was not related to the diabetes because it long predated the diabetes.

In May 2010, the examiner noted that the Veteran was diagnosed with diabetes 4-5 years ago.  The examiner noted that the Veteran has had erectile dysfunction about the same length of time as his diabetic diagnosis, and that he also started on antihypertensive therapy at about the same time.  He stated that the medication the Veteran takes for hypertension is not usually associated with a risk of erectile dysfunction.  The examiner further noted that the Veteran has degenerative arthritis and disc disease in his lumbar area, which can be a factor in erectile dysfunction.  In conclusion, the examiner opined that the Veteran's erectile dysfunction "may likely be multifactorial, but it is as likely as not that it is in part due to or aggravated by the diabetes."  The examiner stated that he could not assign a percentage to the diabetes, as opposed to the other factors, without resulting to speculation.

In January 2011, another VA examiner reviewed the entire claims file and offered an opinion as to the etiology of the erectile dysfunction, without reexamining the Veteran.  This examiner noted the findings in the January 2009 examination report that the Veteran's erectile dysfunction predated the onset of his diabetes in 2006, and that peripheral neuropathy was mild at that time.  The examiner opined that, taken together, these two factors would naturally fit into the proposition that the erectile dysfunction must have other causes because of the timeline and lack of serious other complications.  The examiner noted that the May 2010 examiner could not say for sure that the erectile dysfunction was caused by diabetes because the Veteran also had hypertension and been taking various drugs for several years and also had degenerative disc disease.  The examiner further noted that May 2010 examiner's opinion that it was mere conjecture to say that the erectile dysfunction was related to diabetes, but agreed that there could be aggravation.  In conclusion, the January 2011 examiner opined that "it is as likely as not" that the Veteran's erectile dysfunction had been aggravated by his diabetes, but not caused by it, specifically as its sole cause.  The examiner based this opinion on the timeline of the disease and the earlier onset of erectile dysfunction at a time when the Veteran was extremely overweight, as well as the presence of other disease processes that may contribute to the condition.  The examiner stated that there was "no other conclusion that one can draw under these circumstances."  

In a March 2011 addendum report, the January 2011 examiner opined that, based on the Veteran's preexisting obesity and erectile dysfunction before the diagnosis of diabetes, the erectile dysfunction would be 20 percent aggravated from his diabetes.  The examiner stated that this number would fit well with the time course of his disease, since 2006, and would place the burden of the Veteran's erectile dysfunction on his obesity and other reasons prior to the onset of diabetes.

The Board notes that the timeline of the Veteran's various conditions as reported in the VA examination reports is generally consistent with other evidence of record.  

Based on all evidence of record, and resolving all reasonable doubt in the Veteran's favor, he is entitled to service connection for erectile dysfunction, based on aggravation by the service-connected diabetes.  The Board acknowledges that all of the examiners have opined that the diabetes is not the primary cause of the erectile dysfunction.  However, the two most recent examiners also opined that the service-connected disability as likely as not aggravated the preexisting erectile dysfunction.  As noted above, the Veteran's claim was received prior to the October 2006 amendment to section 3.310 and, therefore, a preexisting baseline level of disability is not required for a grant of service connection based on aggravation.  

Moreover, the most recent VA examiner, in a March 2011 addendum report, opined that the Veteran's erectile dysfunction is 20 percent due to his diabetes.  This opinion was accompanied by a complete rationale and based on consideration of all evidence of record, including the prior VA examiners' opinions.  This would also be consistent with the notation in the December 2006 examination report that the Veteran had some remaining function when he was initially diagnosed with erectile dysfunction, but he had no function whatsoever at the time of the examination, after being diagnosed with diabetes.  This goes to the baseline level of disability.

In summary, when applying the benefit of the doubt doctrine, the weight of the evidence of record demonstrates that the Veteran's erectile dysfunction was aggravated by the service-connected diabetes, and service connection is warranted on that basis.  38 C.F.R. §§ 3.102, 3.310.

Claim to reopen osteoarthritis of wrists and hands

The Veteran asserts that he injured his wrists and hands during service and that his current disability is related to such injury.  Alternatively, he contends that his current disability is due to Agent Orange exposure during service.  See, e.g., May 2006 statement; February 2009 hearing transcript.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of the information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status, (2) existence of a disability, (3) connection between the veteran's service and the disability, (3) degree of disability, and (4) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

With regard to an application to reopen a previously denied claim, the notice must include the general elements of a service connection claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

In this case, the Veteran was advised in October 2006, prior to the initial unfavorable rating decision in April 2007, of the evidence and information necessary to substantiate a service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was again advised of this information, as well as of the evidence and information to establish service connection based on Agent Orange exposure, in June 2006.  As directed in the prior remand, the Veteran was further advised in December 2009 of the correct standard for new and material evidence, the reason for the previous denial on the merits, and the types of evidence that are necessary to substantiate his claim, i.e., evidence showing that his osteoarthritis of the wrists and hands is linked to service, in accordance with Kent.  The timing defect as to these post-decision letters was cured by the subsequent readjudication of the Veteran's claim, including in an April 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board notes that the Court of Appeals of Veterans Claims (Court) recently held that the provisions of 38 C.F.R. 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  However, VA subsequently amended its regulations to clarify that the hearing provisions in 38 C.F.R. § 3.103 only apply to hearings before the AOJ and, therefore, do not apply to hearings before the Board.  This amendment is effective as of August 23, 2011.  See 76 Fed. Reg. 52572 (August 23, 2011).  Accordingly, the duties imposed by the Court in Bryant are no longer applicable and need not be discussed.

Concerning the duty to assist, service treatment records, post-service treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  As directed in the prior remand, in December 2009, the AOJ requested the Veteran to fully identify any VA, other government, or private providers who have treated him for his claimed disability, and to complete the necessary authorization form for any non-VA providers.  Although the Veteran did not respond to this request, the AOJ obtained copies of outstanding VA treatment records.  The Board notes that the Veteran identified private treatment beginning shortly after service in connection with the previous denial of his claim, and he has claimed to have been treated at a Vietnamese hospital during service during the former and current claims.  However, to the extent that any private records remain outstanding, to include any possible treatment during service, VA is unable to obtain such records due to the Veteran's failure to fully cooperate with the development process.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  Under these circumstances, all reasonable efforts have been made by VA to obtain medical evidence necessary to substantiate the Veteran's claim, and this remand directive was substantially completed.

The Board observes that no VA examination or medical opinion has been provided in connection with the claim to reopen.  However, as new and material evidence has not been received sufficient to reopen the previously denied claims, such assistance is not required.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Furthermore, as discussed below, the evidence and information received since the last final denial of the Veteran's claim is not sufficient to trigger the duty to provide a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on his claim to reopen at this time.

The Veteran's service connection claim for a degenerative joint disease or osteoarthritis of the wrists and hands was initially denied in a January 2003 rating decision.  The Veteran submitted a notice of disagreement, and a statement of the case was issued in June 2003.  The claim was denied based on a determination that, while the evidence showed a current disability of the wrists and hands, it failed to establish that such disability was incurred or aggravated by service.  The Veteran was notified of his appellate rights, and he did not thereafter file a valid and timely substantive appeal.  As such, the AOJ's determination became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2010).

In May 2006, the Veteran applied to reopen his previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence need not be presumed credible if the assertion is inherently incredible, or the individual is not competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, evidence received since the last final denial includes VA treatment records dated from 2000 forward, records pertaining to the Veteran's SSA disability benefits dated from 2002 forward, letters from a private provider dated in 2005 and 2006, private treatment records dated from 1992 through 1996 and in May 2000, and written and oral testimony by the Veteran.  The prior evidence of record established a current disability, to include osteoarthritis, and the newly submitted evidence continues to show treatment for such condition, manifested by chronic pain in the wrists and hands.  As such, the missing elements are an in-service injury or disease, and a link between the current disability and service, to include whether arthritis manifested to a compensable degree within one year after service.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

The Veteran's lay testimony concerning an injury during service, namely treatment for symptoms in the wrists and/or hands, and particularly the right wrist, at a hospital in Vietnam, was previously considered by the AOJ.  See April 2003 notice of disagreement; May 2006 and October 2006 statements; February 2009 hearing transcript.  The evidence received since the last final denial, even when taken together with the previous evidence, is not new and material as to this element.  Rather, service treatment and personnel records, which were previously considered, do not reflect any treatment for either wrist or hand, to include in the separation examination or in the record of transfers.  As noted above, the Veteran has not cooperated with the development process to allow VA to attempt to obtain any possible outstanding hospital records to corroborate his claim of in-service injury.  

In addition, the Veteran affirmatively denied any injuries during service in Vietnam in a September 2006 VA treatment session, which specifically addressed degenerative joint disease in the hands and wrists.  He also did not mention any hospitalization during service when reporting prior hospitalizations.  As such, there is not new and material evidence as to this element of the Veteran's claim.

Moreover, even if there was new and material evidence concerning an in-service injury or disease, there is not new and material evidence as to the nexus element.  In this regard, the Board notes that a May 2000 private x-ray report of the right wrist indicates that a diagnosis of radiocarpal arthritis that "could be secondary to old trauma or simple primary degenerative joint disease."  However, this evidence was previously considered along with the Veteran's lay evidence concerning in-service injury and, therefore, it is not new.  The Board also notes that a May 2000 private x-ray of the left wrist, which was not previously considered, records "probably degenerative joint disease secondary to old trauma in the radiocarpal joint," and "scapholunate disassociation which could be secondary to old trauma/ligament rupture."  However, the Veteran has not reported any trauma either wrist during service and, as noted above, there is not new and material evidence to establish any in-service injury or disease.  Furthermore, there is not new and material evidence to establish a diagnosis within one year after service, or continuous symptoms since service.  Rather, a September 2006 VA problem list indicates "degenerative joint disease 1990."  Similarly, in a May 2006 statement, the Veteran reported being diagnosed with arthritis in the hands in 1991.  This appears to be consistent with the available private treatment records, which were previously considered by the AOJ.  In particular, private records dated in March 1995 record trouble off and on with some osteoarthritis pains in the wrists and hands, and an assessment of mild osteoarthritis of the wrist and hands.  A January 1996 private record then indicates continued pain and stiffness in the hands and wrists.  X-rays revealed no obvious bony abnormalities, and the assessment was probable osteoarthritis of the hands.  

Accordingly, as there is not new and material evidence as to an injury or disease during service, or an indication that the current disability may be related to service, there is no need to provide a VA examination concerning the claim to reopen.  See Shade, 24 Vet. App. at 120; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

The Board notes that the Veteran asserted during the February 2009 hearing that his degenerative joint disease, or arthritis, is due to Agent Orange exposure during service in Vietnam.  He relied on an unidentified VA publication that allegedly states that the most common cause for degenerative arthritis is Agent Orange exposure.  The Veteran has not provided a copy, and the Board is unaware of any such document.  Rather, VA's Secretary has determined that only certain conditions are presumed to be related to herbicide exposure, and degenerative joint disease or arthritis is not one of them.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran is not competent to testify to the etiology of his arthritis, to include as due to Agent Orange exposure, because this condition is complex in nature and requires specialized training, knowledge or expertise as to this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, there is no competent evidence in this regard, and it does not present a reasonable possibility of substantiating the Veteran's claim.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's service connection claim for arthritis of the wrists and hands.  











(CONTINUED ON NEXT PAGE)


Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection erectile dysfunction is granted as secondary to the service-connected diabetes mellitus, based on aggravation.

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for osteoarthritis of the wrists and hands is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


